 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 1 of 14 Page ID #:1951




1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
     DAVID ETTEDGUI, an individual, on           Case No. 2:20-cv-08053-MCS(JDEx)
11   behalf of himself and on behalf of all
     persons similarly situated,                 PROTECTIVE ORDER
12
13                             Plaintiff,
14       vs.
15   WB STUDIO ENTERPRISES INC., a
16   corporation; and DOES 1 through 50,
     inclusive,
17
                               Defendants.
18
19         Based on the parties’ stipulation (Dkt. 57, 57-1), and for good cause shown,
20   the Court finds and orders as follows.
21
           1.     PURPOSES AND LIMITATIONS
22
           Discovery in this action is likely to involve production of confidential,
23
     proprietary or private information for which special protection from public
24
     disclosure and from use for any purpose other than pursuing this litigation may be
25
     warranted. The parties acknowledge that this Order does not confer blanket
26
     protections on all disclosures or responses to discovery and that the protection it
27
     affords from public disclosure and use extends only to the limited information or
28


                                      PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 2 of 14 Page ID #:1952




1    items that are entitled to confidential treatment under the applicable legal
2    principles.
3           2.     GOOD CAUSE STATEMENT
4           This action is likely to involve trade secrets, financial, technical and/or
5    proprietary information for which special protection from public disclosure and
6
     from use for any purpose other than prosecution of this action is warranted. Such
7
     confidential and proprietary materials and information consist of, among other
8
     things, confidential business or financial information, information regarding
9
     confidential business practices, or other confidential research, development, or
10
     commercial information (including information implicating privacy rights of third
11
     parties), information otherwise generally unavailable to the public, or which may
12
     be privileged or otherwise protected from disclosure under state or federal statutes,
13
     court rules, case decisions, or common law. Accordingly, to expedite the flow of
14
     information, to facilitate the prompt resolution of disputes over confidentiality of
15
     discovery materials, to adequately protect information the parties are entitled to
16
     keep confidential, to ensure that the parties are permitted reasonable necessary uses
17
     of such material in preparation for and in the conduct of trial, to address their
18
19
     handling at the end of the litigation, and serve the ends of justice, a protective order

20   for such information is justified in this matter. It is the intent of the parties that

21   information will not be designated as confidential for tactical reasons and that

22   nothing be so designated without a good faith belief that it has been maintained in
23   a confidential, non-public manner, and there is good cause why it should not be
24   part of the public record of this case.
25          3.     ACKNOWLEDGMENT OF UNDER SEAL PROCEDURE
26          As set forth below, this Protective Order does not entitle parties to file
27   confidential information under seal; Local Civil Rule 79-5 sets forth the procedures
28   that must be followed and the standards that will be applied when a party seeks

                                                2
                                        PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 3 of 14 Page ID #:1953




1    permission from the court to file material under seal. There is a strong presumption
2    that the public has a right of access to judicial proceedings and records in civil
3    cases. In connection with non-dispositive motions, good cause must be shown to
4    support a filing under seal. See Kamakana v. City and County of Honolulu, 447
5    F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206,
6
     1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
7
     577 (E.D. Wis. 1999) (even stipulated protective orders require good cause
8
     showing), and a specific showing of good cause or compelling reasons with proper
9
     evidentiary support and legal justification, must be made with respect to Protected
10
     Material that a party seeks to file under seal. The parties’ mere designation of
11
     Disclosure or Discovery Material as confidential does not— without the
12
     submission of competent evidence by declaration establishing that the material
13
     sought to be filed under seal qualifies as confidential, privileged, or otherwise
14
     protectable—constitute good cause.
15
           Further, if a party requests sealing related to a dispositive motion or trial,
16
     then compelling reasons, not only good cause, for the sealing must be shown, and
17
     the relief sought shall be narrowly tailored to serve the specific interest to be
18
19
     protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.

20   2010). For each item or type of information, document, or thing sought to be filed

21   or introduced under seal, the party seeking protection must articulate compelling

22   reasons, supported by specific facts and legal justification, for the requested sealing
23   order. Again, competent evidence supporting the application to file documents
24   under seal must be provided by declaration.
25         Any document that is not confidential, privileged, or otherwise protectable
26   in its entirety will not be filed under seal if the confidential portions can be
27   redacted. If documents can be redacted, then a redacted version for public viewing,
28   omitting only the confidential, privileged, or otherwise protectable portions of the

                                               3
                                       PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 4 of 14 Page ID #:1954




1    document, shall be filed. Any application that seeks to file documents under seal in
2    their entirety should include an explanation of why redaction is not feasible.
3           4.     DEFINITIONS
4           4.1    Action: David Ettedgui v. WB Studio Enterprises Inc., pending before
5    the United States District Court for the Central District, Case Number 2:20-cv-
6
     08053-MCS (JDEx).
7
            4.2    Challenging Party: a Party or Non-Party that challenges the
8
     designation of information or items under this Order.
9
            4.3    “CONFIDENTIAL” Information or Items: information (regardless of
10
     how it is generated, stored or maintained) or tangible things that qualify for
11
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
12
     the Good Cause Statement.
13
            4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
14
     their support staff).
15
            4.5    Designating Party: a Party or Non-Party that designates information or
16
     items that it produces in disclosures or in responses to discovery as
17
     “CONFIDENTIAL.”
18
19
            4.6    Disclosure or Discovery Material: all items or information, regardless

20   of the medium or manner in which it is generated, stored, or maintained (including,

21   among other things, testimony, transcripts, and tangible things), that are produced

22   or generated in disclosures or responses to discovery.
23          4.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve
25   as an expert witness or as a consultant in this Action.
26          4.8    House Counsel: attorneys employed by a party to this Action. House
27   Counsel does not include Outside Counsel of Record or any other outside counsel.
28

                                              4
                                      PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 5 of 14 Page ID #:1955




1          4.9    Non-Party: any natural person, partnership, corporation, association or
2    other legal entity not named as a Party to this action.
3          4.10 Outside Counsel of Record: attorneys who are not employees of a
4    party to this Action but are retained to represent a party to this Action and have
5    appeared in this Action on behalf of that party or are affiliated with a law firm that
6
     has appeared on behalf of that party, and includes support staff.
7
           4.11 Party: any party to this Action, including all of its officers, directors,
8
     employees, consultants, retained experts, and Outside Counsel of Record (and their
9
     support staffs).
10
           4.12 Producing Party: a Party or Non-Party that produces Disclosure or
11
     Discovery Material in this Action.
12
           4.13 Professional Vendors: persons or entities that provide litigation
13
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
14
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
15
     and their employees and subcontractors.
16
           4.14 Protected Material: any Disclosure or Discovery Material that is
17
     designated as “CONFIDENTIAL.”
18
19
           4.15    Receiving Party: a Party that receives Disclosure or Discovery

20   Material from a Producing Party.

21         5.     SCOPE

22         The protections conferred by this Order cover not only Protected Material
23   (as defined above), but also (1) any information copied or extracted from Protected
24   Material; (2) all copies, excerpts, summaries, or compilations of Protected
25   Material; and (3) any testimony, conversations, or presentations by Parties or their
26   Counsel that might reveal Protected Material.
27
28

                                               5
                                       PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 6 of 14 Page ID #:1956




1          Any use of Protected Material at trial shall be governed by the orders of the
2    trial judge and other applicable authorities. This Order does not govern the use of
3    Protected Material at trial.
4          6.     DURATION
5          Once a case proceeds to trial, information that was designated as
6
     CONFIDENTIAL or maintained pursuant to this protective order used or
7
     introduced as an exhibit at trial becomes public and will be presumptively
8
     available to all members of the public, including the press, unless compelling
9
     reasons supported by specific factual findings to proceed otherwise are made to the
10
     trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
11
     (distinguishing “good cause” showing for sealing documents produced in
12
     discovery from “compelling reasons” standard when merits-related documents are
13
     part of court record). Accordingly, the terms of this protective order do not extend
14
     beyond the commencement of the trial.
15
           7.     DESIGNATING PROTECTED MATERIAL
16
           7.1    Exercise of Restraint and Care in Designating Material for
17
                  Protection. Each Party or Non-Party that designates information or
18
19
     items for protection under this Order must take care to limit any such designation

20   to specific material that qualifies under the appropriate standards. The Designating

21   Party must designate for protection only those parts of material, documents, items

22   or oral or written communications that qualify so that other portions of the
23   material, documents, items or communications for which protection is not
24   warranted are not swept unjustifiably within the ambit of this Order.
25         Mass, indiscriminate or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to
28

                                              6
                                      PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 7 of 14 Page ID #:1957




1    impose unnecessary expenses and burdens on other parties) may expose the
2    Designating Party to sanctions.
3          If it comes to a Designating Party’s attention that information or items that it
4    designated for protection do not qualify for protection, that Designating Party must
5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
6
           7.2    Manner and Timing of Designations. Except as otherwise provided in
7
     this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
8
     that qualifies for protection under this Order must be clearly so designated before
9
     the material is disclosed or produced.
10
           Designation in conformity with this Order requires:
11
                 (a) for information in documentary form (e.g., paper or electronic
12
     documents, but excluding transcripts of depositions or other pretrial or trial
13
     proceedings), that the Producing Party affix at a minimum, the legend
14
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
15
     contains protected material. If only a portion of the material on a page qualifies for
16
     protection, the Producing Party also must clearly identify the protected portion(s)
17
     (e.g., by making appropriate markings in the margins).
18
19
                 A Party or Non-Party that makes original documents available for

20   inspection need not designate them for protection until after the inspecting Party

21   has indicated which documents it would like copied and produced. During the

22   inspection and before the designation, all of the material made available for
23   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
24   identified the documents it wants copied and produced, the Producing Party must
25   determine which documents, or portions thereof, qualify for protection under this
26   Order. Then, before producing the specified documents, the Producing Party must
27   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
28   If only a portion of the material on a page qualifies for protection, the Producing

                                               7
                                       PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 8 of 14 Page ID #:1958




1    Party also must clearly identify the protected portion(s) (e.g., by making
2    appropriate markings in the margins).
3                 (b) for testimony given in depositions that the Designating Party
4    identifies the Disclosure or Discovery Material on the record, before the close of
5    the deposition all protected testimony.
6
                  (c) for information produced in some form other than documentary
7
     and for any other tangible items, that the Producing Party affix in a prominent
8
     place on the exterior of the container or containers in which the information is
9
     stored the legend “CONFIDENTIAL.” If only a portion or portions of the
10
     information warrants protection, the Producing Party, to the extent practicable,
11
     shall identify the protected portion(s).
12
           7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
13
     failure to designate qualified information or items does not, standing alone, waive
14
     the Designating Party’s right to secure protection under this Order for such
15
     material. Upon timely correction of a designation, the Receiving Party must make
16
     reasonable efforts to assure that the material is treated in accordance with the
17
     provisions of this Order.
18
19
           8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

20         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a

21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
26   joint stipulation pursuant to Local Rule 37-2.
27         8.4 The burden of persuasion in any such challenge proceeding shall be on
28   the Designating Party. Frivolous challenges, and those made for an improper

                                               8
                                       PROTECTIVE ORDER
 Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 9 of 14 Page ID #:1959




1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
2    parties) may expose the Challenging Party to sanctions. Unless the Designating
3    Party has waived or withdrawn the confidentiality designation, all parties shall
4    continue to afford the material in question the level of protection to which it is
5    entitled under the Producing Party’s designation until the Court rules on the
6
     challenge.
7
           9.     ACCESS TO AND USE OF PROTECTED MATERIAL
8
           9.1 Basic Principles. A Receiving Party may use Protected Material that is
9
     disclosed or produced by another Party or by a Non-Party in connection with this
10
     Action only for prosecuting, defending or attempting to settle this Action. Such
11
     Protected Material may be disclosed only to the categories of persons and under
12
     the conditions described in this Order. When the Action has been terminated, a
13
     Receiving Party must comply with the provisions of section 15 below (FINAL
14
     DISPOSITION).
15
           Protected Material must be stored and maintained by a Receiving Party at a
16
     location and in a secure manner that ensures that access is limited to the persons
17
     authorized under this Order.
18
19
           9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

20   otherwise ordered by the court or permitted in writing by the Designating Party, a

21   Receiving Party may disclose any information or item designated

22   “CONFIDENTIAL” only to:
23                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
24   well as employees of said Outside Counsel of Record to whom it is reasonably
25   necessary to disclose the information for this Action;
26                (b) the officers, directors, and employees (including House Counsel)
27   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
28                (c) Experts (as defined in this Order) of the Receiving Party to whom

                                               9
                                       PROTECTIVE ORDER
Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 10 of 14 Page ID #:1960




1    disclosure is reasonably necessary for this Action and who have signed an
2    Acknowledgment and Agreement to Be Bound.
3                 (d) the court and its personnel;
4                 (e) court reporters and their staff;
5                 (f) professional jury or trial consultants, mock jurors, and Professional
6
     Vendors to whom disclosure is reasonably necessary for this Action and who have
7
     signed an Acknowledgment and Agreement to Be Bound;
8
                  (g) the author or recipient of a document containing the information or
9
     a custodian or other person who otherwise possessed or knew the information;
10
                  (h) during their depositions, witnesses, and attorneys for witnesses, in
11
     the Action to whom disclosure is reasonably necessary provided: (1) the deposing
12
     party requests that the witness sign an Acknowledgment and Agreement to be
13
     Bound; and (2) they will not be permitted to keep any confidential information
14
     unless they sign the Acknowledgment and Agreement to Be Bound, unless
15
     otherwise agreed by the Designating Party or ordered by the court. Pages of
16
     transcribed deposition testimony or exhibits to depositions that reveal Protected
17
     Material may be separately bound by the court reporter and may not be disclosed
18
19
     to anyone except as permitted under this Protective Order; and

20                (i) any mediators or settlement officers and their supporting personnel,

21   mutually agreed upon by any of the parties engaged in settlement discussions.

22         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  PRODUCED IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25
     “CONFIDENTIAL,” that Party must:
26
                  (a) promptly notify in writing the Designating Party. Such notification
27
     shall include a copy of the subpoena or court order;
28

                                              10
                                       PROTECTIVE ORDER
Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 11 of 14 Page ID #:1961




1                   (b) promptly notify in writing the party who caused the subpoena or
2    order to issue in the other litigation that some or all of the material covered by the
3    subpoena or order is subject to this Protective Order. Such notification shall
4    include a copy of this Protective Order; and
5                   (c) cooperate with respect to all reasonable procedures sought to be
6
     pursued by the Designating Party whose Protected Material may be affected. If the
7
     Designating Party timely seeks a protective order, the Party served with the
8
     subpoena or court order shall not produce any information designated in this action
9
     as “CONFIDENTIAL” before a determination by the court from which the
10
     subpoena or order issued, unless the Party has obtained the Designating Party’s
11
     permission. The Designating Party shall bear the burden and expense of seeking
12
     protection in that court of its confidential material and nothing in these provisions
13
     should be construed as authorizing or encouraging a Receiving Party in this Action
14
     to disobey a lawful directive from another court.
15
           11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
16
           BE PRODUCED IN THIS LITIGATION
17
                    (a) The terms of this Order are applicable to information produced by
18
19
     a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

20   information produced by Non-Parties in connection with this litigation is protected

21   by the remedies and relief provided by this Order. Nothing in these provisions

22   should be construed as prohibiting a Non-Party from seeking additional
23   protections.
24                  (b) In the event that a Party is required, by a valid discovery request,
25   to produce a Non-Party’s confidential information in its possession, and the Party
26   is subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28

                                               11
                                        PROTECTIVE ORDER
Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 12 of 14 Page ID #:1962




1                          (1) promptly notify in writing the Requesting Party and the
2    Non-Party that some or all of the information requested is subject to a
3    confidentiality agreement with a Non-Party;
4                          (2) promptly provide the Non-Party with a copy of the
5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
6
     specific description of the information requested; and
7
                           (3) make the information requested available for inspection by
8
     the Non-Party, if requested.
9
                  (c) If the Non-Party fails to seek a protective order from this court
10
     within 14 days of receiving the notice and accompanying information, the
11
     Receiving Party may produce the Non-Party’s confidential information responsive
12
     to the discovery request. If the Non-Party timely seeks a protective order, the
13
     Receiving Party shall not produce any information in its possession or control that
14
     is subject to the confidentiality agreement with the Non-Party before a
15
     determination by the court. Absent a court order to the contrary, the Non-Party
16
     shall bear the burden and expense of seeking protection in this court of its
17
     Protected Material.
18
19
           12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

20         If a Receiving Party learns that, by inadvertence or otherwise, it has

21   disclosed Protected Material to any person or in any circumstance not authorized

22   under this Protective Order, the Receiving Party must immediately (a) notify in
23   writing the Designating Party of the unauthorized disclosures, (b) use its best
24   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
25   person or persons to whom unauthorized disclosures were made of all the terms of
26   this Order, and (d) request such person or persons to execute an Acknowledgment
27   an Agreement to Be Bound.
28

                                               12
                                        PROTECTIVE ORDER
Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 13 of 14 Page ID #:1963




1          13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
2                 OTHERWISE PROTECTED MATERIAL

3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6
     Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
7
     whatever procedure may be established in an e-discovery order that provides for
8
     production without prior privilege review. Pursuant to Federal Rule of Evidence
9
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10
     of a communication or information covered by the attorney-client privilege or
11
     work product protection, the parties may incorporate their agreement in the
12
     stipulated protective order submitted to the court.
13
           14.    MISCELLANEOUS
14
           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
15
     person to seek its modification by the Court in the future.
16
           14.2 Right to Assert Other Objections. By stipulating to the entry of this
17
     Protective Order, no Party waives any right it otherwise would have to object to
18
19
     disclosing or producing any information or item on any ground not addressed in

20   this Protective Order. Similarly, no Party waives any right to object on any ground

21   to use in evidence of any of the material covered by this Protective Order.

22         14.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
24   may only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material. If a Party’s request to file Protected Material under
26   seal is denied by the court, then the Receiving Party may file the information in the
27   public record unless otherwise instructed by the court.
28

                                             13
                                      PROTECTIVE ORDER
Case 2:20-cv-08053-MCS-JDE Document 58 Filed 04/27/21 Page 14 of 14 Page ID #:1964




1          15.    FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 6, within
3    60 days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6
     compilations, summaries, and any other format reproducing or capturing any of the
7
     Protected Material. Whether the Protected Material is returned or destroyed, the
8
     Receiving Party must submit a written certification to the Producing Party (and, if
9
     not the same person or entity, to the Designating Party) by the 60-day deadline that
10
     (1) identifies (by category, where appropriate) all the Protected Material that was
11
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
12
     copies, abstracts, compilations, summaries or any other format reproducing or
13
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
14
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
15
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16
     and trial exhibits, expert reports, attorney work product, and consultant and expert
17
     work product, even if such materials contain Protected Material. Any such archival
18
19
     copies that contain or constitute Protected Material remain subject to this

20   Protective Order as set forth in Section 6 (DURATION).

21         16.    VIOLATION

22         Any violation of this Order may be punished by appropriate measures
23   including, without limitation, contempt proceedings and/or monetary sanctions.
24         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25
26   DATED: April 27, 2021                   _________________________
                                             JOHN D. EARLY
27
                                             United States Magistrate Judge
28

                                              14
                                       PROTECTIVE ORDER
